Title: From George Washington to Henry Clinton, 20 November 1780
From: Washington, George
To: Clinton, Henry


                        

                            
                            Sir,
                            Head Quarters November 20th 1780
                        
                        I am authorised by Congress to propose a meeting of Commissioners for the purpose of "effecting an exchange
                            of all Continental prisoners of War, now in your possession, and of the hostages given in Canada, as well as of all
                            officers on parole, and officers violators of parole, and militia actually taken in arms and remaining prisoners of war,
                            for an equal number of The Convention troops, and other prisoners in our hands, rank for rank, and where similar rank will
                            not apply to pursue the exchange on the footing of Composition, according to the valuation or tariff agreed on by The
                            Commissioners at Amboy in march last." In this business will of course come into contemplation an equitable adjustment and
                            payment of the accounts of The Convention troops. I think it necessary to apprise you of this circumstance, that there may
                            be no misapprehension and that if the Commissioners meet they may come clothed with proper powers to render the meeting
                            effectual. I request your speedy answer; after which the time and place of meeting may be regulated.
                        I beg leave to recall your Excellency’s attention to my letter of the 15th of September, proposing an
                            exchange of Lt Morris of the Georgia Artillery, for Mr Burke of the Island of Antigua, to which you have not yet favoured
                            me with an answer.
                        To the application in behalf of Mrs Mathews I take the liberty to add another for a similar permission to
                            Miss Anne-Sarah Camber in the same vessel. I am Sir Your most Obedient servant
                        
                            Go: Washington
                        
                    